Citation Nr: 0603948	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-08 559A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for residuals of an eye 
disorder.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
February 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 decision by the RO in New York, New 
York, which in pertinent part, denied service connection for 
headaches, an eye disorder and PTSD.

The issue of entitlement to service connection for an eye 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  There is no competent evidence of a link between current 
headaches and service.

2.  There is no competent evidence of current PTSD.


CONCLUSIONS OF LAW

1.  Headaches were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2005).

2.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5103A, 5107; 38 C.F.R. §§ 3.303, 
3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the 38 U.S.C.A. § 5103(a) (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b)(1) (2005).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has satisfied the notification requirements of the VCAA.  
The March 2003 statement of the case, the August and October 
2003 supplemental statements of the case, and January 2002 
and May 2003 letters from the RO, gave the veteran notice of 
the evidence necessary to substantiate his claims on appeal.  

The evidence development letters dated in January 2002 and 
May 2003 also advised the veteran of what evidence he was 
responsible for providing and what evidence VA would 
undertake to obtain.  

The RO did not explicitly tell the veteran to submit relevant 
evidence or information in his possession.  The May 2003 
letter, however, did tell him that it was his responsibility 
to support his claim with "appropriate evidence," told him 
to submit copies of any private treatment records, and to 
tell VA about any additional information or evidence that he 
wanted VA to obtain.  These notices served to advise him of 
the need to submit relevant evidence in his possession.

Although some of the notice in this case was provided after 
the initial denial, the Court has held that delayed notice 
will not ordinarily prejudice a claimant, and even that a 
sufficient remedy for inadequate notice was for VA to ensure 
that the notice was given after the initial denial.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).   

The veteran was not prejudiced by the delayed notice.  He did 
not report or submit additional information or evidence after 
the last VCAA notice.  If he had submitted additional 
evidence substantiating his claim, he would have received the 
same benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2005) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2005) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).  The veteran has 
been afforded the necessary VA examinations.  

The veteran's representative has argued that he should be 
afforded an examination in order to obtain an opinion as to 
the relationship between current PTSD and an inservice 
stressor.  Inasmuch as there is no current diagnosis of PTSD 
or report of PTSD symptoms, and examination or opinion is not 
required.  38 U.S.C.A. § 5103A(d) (West 2002).

VA has also not obtained an opinion with regard to the 
headache claim.  Such an examination is not required because 
there is no competent evidence that current headaches may be 
related to service.  38 U.S.C.A. § 5103A(d); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Factual Background

The service medical records are negative for any complaints 
or treatment for PTSD, although there is evidence that the 
veteran was seen in March 1971 with complaints of nervousness 
and an inability to sleep.  The diagnosis was anxiety 
neurosis.  

Service medical records also show that in August 1971 the 
veteran sustained a laceration to his forehead after he 
pushed his head through a window.  He complained of headaches 
and received stitches.  When the stitches were subsequently 
removed he continued to complain of pain over his right 
suborbital region.  November and December 1971 notations 
again reflect complaints of headaches.  The veteran's 
separation examination in January 1972, was negative for any 
findings of psychiatric, eye or headache disorder.   
 
VA treatment records dated from March 1999 to April 2003 
reflect treatment for a variety of disorders, including 
traumatic glaucoma of the left eye and primary open-angle 
glaucoma of the right eye.
 
At a February 2003 VA examination, the veteran reported that 
he had not sought treatment for the residuals of forehead 
laceration since service.  He complained of current headaches 
and dizziness.  The diagnosis was healed post-laceration scar 
of the forehead.  An X-ray study of the veteran's skull was 
completed in conjunction with the examination and the results 
were within normal limits.
 
In June 2003 the veteran underwent a general VA examination.  
He was noted to be psychiatrically normal, and no abnormality 
was reported on neurologic examination.  There were no 
reports of headaches or PTSD.
 
The veteran subsequently underwent a VA eye examination in 
June 2003.  He contended that while in service, a window fell 
on his forehead and he received stitches.  The diagnoses were 
advanced glaucoma of the left eye with severe peripheral 
visual field constriction and right eye refractive error, 
presbyopia.   

Laws and Regulations
Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

Entitlement to service connection for headaches

Service medical records show complaints of headaches and the 
veteran reported current headaches on the February 2003 
examination.  There is thus competent evidence of a current 
disability and a disease or injury in service.

There is no competent evidence relating current headaches to 
a disease or injury in service.  The veteran has not reported 
a continuity of symptomatology between the injury in service 
and the current complaints.  There is no medical opinion 
linking the current complaints to service.  As a lay person, 
he is competent to report observations and symptoms, however, 
he would not be competent to report a diagnosis or express an 
opinion as to medical causation.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).

Since there is no evidence showing that current headaches are 
related to service, the Board must find that the 
preponderance of the evidence is against the claim.  Thus, 
the benefit-of-the-doubt doctrine is inapplicable and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accord with 38 C.F.R. § 4.125(a); 
a link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor was related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor was 
consistent with the circumstances, conditions, or hardships 
of his service, the veteran's lay testimony alone could 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. §§ 3.304(f), 4.125 (2005) (requiring PTSD diagnoses 
to conform to the criteria in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (DSM-IV)).  See 
also 38 U.S.C.A. § 1154(b) (West 2002).

The record does not include a current diagnosis of PTSD by a 
medical professional.  Although the veteran has received 
treatment at VA and been provided a number of VA 
examinations, there have been no findings of PTSD or any 
other psychiatric disability.  The veteran has not otherwise 
described any current psychiatric symptomatology.

In December 2005, the veteran's representative contended that 
the in-service diagnosis of anxiety neurosis and the trauma 
the veteran endured upon putting his head through a window, 
support the veteran's contentions that he underwent a 
stressful experience which led to PTSD, and argued that the 
anxiety neurosis could have been a precursor of PTSD.  

In the absence of proof of a present disability, there can be 
no valid claim for service connection; and in the absence of 
a competent diagnosis of PTSD, a claim for service connection 
for that disorder must fail.  38 U.S.C.A. § 1110; Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); 38 C.F.R. § 4.25.

The Board acknowledges the veteran's contention that he has 
current PTSD.  However, as a lay person, neither is competent 
to provide a medical diagnosis.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

As the preponderance of the evidence is against finding a 
current diagnosis of PTSD, the preponderance of the evidence 
is against the claim, and the doctrine of reasonable doubt is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim is denied


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for PTSD is denied.


REMAND

VA treatment records dated from March 1999 to April 2003 
reflect treatment for a variety of disorders, including 
traumatic glaucoma of the left eye and primary open-angle 
glaucoma of the right eye.  Traumatic glaucoma was also 
diagnosed on the general medical examination in June 2003.  
On VA eye examination later in June 2003, glaucoma was 
diagnosed, but the examiner provided no opinion as to its 
relationship to the documented trauma in service.  It does 
not appear that the reports of traumatic glaucoma were the 
product of a review of the claims folder.  

VCAA, VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi.

A medical opinion is needed to clarify whether the veteran's 
current glaucoma is related to inservice trauma.

Accordingly, this case is REMANDED for the following:

1.  Ask the examiner who provided the 
June 2003 VA eye examination to review 
the claims folder and provide an opinion 
as to whether glaucoma or any other eye 
disorder was the result of trauma or 
disease in service.  The examiner should 
review the claims folder, note such 
review, and provide a rationale for all 
opinions.

If the examiner who conducted the June 
2003 examination is unavailable, another 
qualified physician should review the 
claims folder and provide the necessary 
opinion.

2.  Then readjudicate the claim.  If it 
remains denied, issue a supplemental 
statement of the case, before returning 
the appeal to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


